 



Exhibit 10.4
CASH AMERICA INTERNATIONAL, INC.
AMENDMENT NO. 3 TO NOTE AGREEMENT
As of December 21, 2007
To the Persons Named on
Annex 1 Hereto
Ladies and Gentlemen:
     Cash America International, Inc., a Texas corporation (hereinafter, the
“Company”), together with its successors and assigns, agrees with you as
follows:
1. PRELIMINARY STATEMENTS.
     1.1. Note Issuance, etc.
     The Company issued and sold $42,500,000 in aggregate principal amount of
its 7.20% Senior Notes due August 12, 2009 (as they may be amended, restated or
otherwise modified from time to time, the “Senior Notes”) pursuant to that
certain Note Agreement, dated as of August 12, 2002 (as amended by that certain
Amendment No. 1 to Note Agreement, dated as of September 7, 2004, and that
certain Amendment No. 2 to Note Agreement, dated as of December 31, 2006, and as
in effect immediately prior to giving effect to the Amendment (as defined below)
provided for hereby, the "Existing Note Agreement”, and as amended hereby, the
“Note Agreement”). The register for the registration and transfer of the Senior
Notes indicates that the parties named in Annex 1 (the "Current Holders”) to
this Amendment No. 3 to Note Agreement (this “Amendment Agreement”) are
currently the holders of the entire outstanding principal amount of the Senior
Notes.
2. DEFINED TERMS.
     Capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the Note Agreement.
3. AMENDMENT TO THE EXISTING NOTE AGREEMENT.
     Subject to Section 5, the Existing Note Agreement is amended as provided
for by this Amendment Agreement as follows:
     3.1. Section 2.01; Definition of “Consolidated Tangible Net Worth.” The
definition of “Consolidated Tangible Net Worth” set forth in Section 2.01 of the
Existing Note Agreement shall be and is hereby amended and restated in its
entirety and replaced with the following definition:
     ““Consolidated Tangible Net Worth” means, as of any date, the total
shareholders’ equity which would appear on a consolidated balance sheet of the
Company and the Consolidated Subsidiaries prepared as of such date in accordance
with GAAP less the sum of (i) the aggregate amount of all currency translation
adjustments (gains and losses) shown on such

 



--------------------------------------------------------------------------------



 



balance sheet and (ii) the net book value of all Intangible Assets shown on such
balance sheet. As used in this definition, “Intangible Assets” means those
assets (including licenses, patents, copyrights, trademarks, tradenames,
franchises, goodwill, experimental expenses and other similar assets) which
would be classified as intangible assets for purposes of a balance sheet
prepared in accordance with GAAP; provided that, as used in this definition,
“Intangible Assets” shall not include any intangible assets (including, without
limitation, goodwill) acquired by the Company or any Consolidated Subsidiary in
connection with the Company’s acquisition of substantially all of the assets of
The Check Giant, LLC and its subsidiaries (d/b/a CashNetUSA) in September 2006.
For the avoidance of doubt, Consolidated Tangible Net Worth shall be calculated
giving effect to all past and future gains and losses of Subsidiaries and other
entities which are not Consolidated Subsidiaries, in each case as provided by
GAAP.”
     Such amendment is referred to herein as the “Amendment.”
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce you to enter into this Amendment Agreement and to consent to the
Amendment, the Company represents and warrants to you as follows:
     4.1. Full Disclosure.
     Neither the financial statements and other certificates previously provided
to each of the Current Holders pursuant to the provisions of the Existing Note
Agreement nor the statements made in this Amendment Agreement nor any other
written statements furnished to each of the Current Holders by or on behalf of
the Company in connection with the proposal and negotiation of the transactions
contemplated hereby, taken as a whole, contained any untrue statement of a
material fact or omitted a material fact necessary to make the statements
contained therein and herein not misleading, in each case as of the time such
financial statements or certificates were provided or such statements were made
or furnished. There is no fact known to the Company relating to any event or
circumstance that has occurred or arisen since the Closing Date that the Company
has not disclosed to each of the Current Holders in writing that has had or, so
far as the Company can now reasonably foresee, could reasonably be expected to
have, a Material Adverse Effect.
     4.2. Power and Authority.
     The Company has all requisite corporate power and authority to enter into
and perform its obligations under this Amendment Agreement.
     4.3. Due Authorization.
     This Amendment Agreement has been duly authorized by all necessary action
on the part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except that
enforceability may be limited by applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and subject to the availability of
equitable remedies.

2



--------------------------------------------------------------------------------



 



     4.4. No Defaults.
     No event has occurred and no condition exists that, upon the execution and
delivery of this Amendment Agreement, would constitute a Default or an Event of
Default.
5. EFFECTIVENESS OF AMENDMENT.
     The Amendment shall become effective as of the first date written above
(the “Effective Date”) upon the satisfaction of all of the following conditions
precedent:
     5.1. Execution and Delivery of this Amendment Agreement.
     The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.
     5.2. Guarantors.
     Each Guarantor which delivered a Joint and Several Guaranty shall have
executed and delivered to you the Consent and Reaffirmation attached hereto as
Exhibit A.
     5.3. Fees and Expenses.
     Whether or not the Amendment becomes effective, the Company will promptly
(and in any event within thirty Business Days of receiving any statement or
invoice therefor) pay all reasonable fees, expenses and costs relating to this
Amendment Agreement, including, but not limited to, the reasonable fees of your
special counsel, Bingham McCutchen LLP, incurred in connection with the
preparation, negotiation and delivery of this Amendment Agreement and any other
documents related hereto. Nothing in this Section shall limit the Company’s
obligations pursuant to Section 11.02 of the Note Agreement.
6. MISCELLANEOUS.
     6.1. Part of Existing Note Agreement; Future References, etc.
     This Amendment Agreement shall be construed in connection with and as a
part of the Existing Note Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Agreement are hereby ratified and shall be and remain in full
force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment Agreement may refer to the Existing Note Agreement without making
specific reference to this Amendment Agreement, but nevertheless all such
references shall include this Amendment Agreement unless the context otherwise
requires.
     6.2. Counterparts.
     This Amendment Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each

3



--------------------------------------------------------------------------------



 



counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto.
     6.3. Governing Law.
     THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN NEW YORK.
[Remainder of page intentionally left blank; next page is signature page.]

4



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please so indicate by signing
the acceptance below on the accompanying counterpart of this agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

                  CASH AMERICA INTERNATIONAL, INC.      
 
  By:   /s/ Austin D. Nettle
 
        Name: Austin D. Nettle         Title: Vice President and Treasurer    

[ Signature Page to Amendment No. 3 to 2002 Note Agreement ]



--------------------------------------------------------------------------------



 



     The foregoing Amendment Agreement is hereby accepted as of the date first
above written. By its execution below, each of the undersigned represents that
it is either the registered owner of one or more of the Senior Notes or is the
beneficial owner of one or more of the Senior Notes and is authorized to enter
into this Amendment Agreement in respect thereof.

          TEACHERS INSURANCE AND ANNUITY     ASSOCIATION OF AMERICA    
 
       
By:
Name:
  /s/ Brian K. Roelke
 
Brian K. Roelke    
Title:
  Director    
 
        MINNESOTA LIFE INSURANCE COMPANY    
By:
  Advantus Capital Management, Inc.    
 
       
By:
  /s/ Joseph R. Betlei    
 
       
Name:
  Joseph R. Betlei    
Title:
  Vice President    
 
        FARM BUREAU LIFE INSURANCE COMPANY
OF MICHIGAN    
By:
  Advantus Capital Management, Inc.    
 
       
By:
  /s/ Joseph R. Betlei    
 
       
Name:
  Joseph R. Betlei    
Title:
  Vice President:    
 
        AMERICAN FIDELITY ASSURANCE COMPANY    
By:
  Advantus Capital Management, Inc.    
 
       
By:
  /s/ Robert W. Thompson    
 
       
Name:
  Robert W. Thompson    
Title:
  Vice President    
 
        GREAT WESTERN INSURANCE COMPANY    
By:
  Advantus Capital Management, Inc.    
 
       
By:
  /s/ Robert W. Thompson    
 
       
Name:
  Robert W. Thompson    
Title:
  Vice President    

[ Signature Page to Amendment No. 3 to 2002 Note Agreement ]



--------------------------------------------------------------------------------



 



          FARM BUREAU MUTUAL INSURANCE COMPANY
OF MICHIGAN    
By:
  Advantus Capital Management, Inc.    
 
       
By:
  /s/ Theodore R. Hoxmeier    
 
       
Name:
  Theodore R. Hoxmeier    
Title:
  Vice President    
 
        FARM BUREAU GENERAL INSURANCE COMPANY
OF MICHIGAN    
By:
  Advantus Capital Management, Inc.    
 
       
By:
  /s/ Theodore R. Hoxmeier    
 
       
Name:
  Theodore R. Hoxmeier    
Title:
  Vice President    
 
        MTL INSURANCE COMPANY    
By:
  Prudential Private Placement Investors, L.P. (as Investment Advisor)    
 
  By:    Prudential Private Placement Investors, Inc. (as its General Partner)  
 
 
       
By:
  /s/ Timothy M. Laczkowski    
 
       
Name:
  Timothy M. Laczkowski    
Title:
  Vice President    

[ Signature Page to Amendment No. 3 to 2002 Note Agreement ]



--------------------------------------------------------------------------------



 



Annex 1
CURRENT HOLDERS
Teachers Insurance and Annuity Association of America
Minnesota Life Insurance Company
Farm Bureau Life Insurance Company of Michigan
MTL Insurance Company
American Fidelity Assurance Company
Great Western Insurance Company
Farm Bureau Mutual Insurance Company of Michigan
Farm Bureau General Insurance Company of Michigan
MetLife Insurance Company of Connecticut

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT AND REAFFIRMATION
     Each of the undersigned (the “Guarantors”) hereby (i) acknowledges receipt
of a copy of the foregoing Amendment No. 3 to Note Agreement (the “Third
Amendment”); (ii) consents to the Company’s execution and delivery thereof;
(iii) agrees to be bound thereby; (iv) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the obligations of the
Company to the holders of the Senior Notes pursuant to the terms of those
certain Joint and Several Guaranties, entered into by the Guarantors pursuant to
the terms of the Note Agreement (collectively, the “Guaranty”); and
(v) reaffirms that the Guaranty is and shall continue to remain in full force
and effect. Although each of the Guarantors has been informed of the matters set
forth herein and in the Third Amendment and has acknowledged and agreed to the
same, such Guarantors understand that the holders of the Senior Notes have no
obligation to inform any of the Guarantors of such matters in the future or to
seek any of the Guarantors’ acknowledgment or agreement to future amendments or
waivers, and nothing herein shall create such a duty. Capitalized terms used in
this Consent and Reaffirmation and not otherwise defined herein have the
meanings ascribed to them in the Third Amendment.

 



--------------------------------------------------------------------------------



 



     In witness whereof, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Third Amendment.

     
 
  GUARANTORS
 
   
 
  BRONCO PAWN & GUN, INC.
 
  CASH AMERICA ADVANCE, INC.
 
  CASH AMERICA FINANCIAL SERVICES, INC.
 
  CASH AMERICA FRANCHISING, INC.
 
  CASH AMERICA HOLDING, INC.
 
  CASH AMERICA, INC.
 
  CASH AMERICA, INC. OF ALABAMA
 
  CASH AMERICA, INC. OF ALASKA
 
  CASH AMERICA, INC. OF COLORADO
 
  CASH AMERICA, INC. OF ILLINOIS
 
  CASH AMERICA, INC. OF INDIANA
 
  CASH AMERICA, INC. OF KENTUCKY
 
  CASH AMERICA, INC. OF LOUISIANA
 
  CASH AMERICA, INC. OF NEVADA
 
  CASH AMERICA, INC. OF NORTH CAROLINA
 
  CASH AMERICA, INC. OF OKLAHOMA
 
  CASH AMERICA, INC. OF SOUTH CAROLINA
 
  CASH AMERICA, INC. OF TENNESSEE
 
  CASH AMERICA, INC. OF UTAH
 
  CASH AMERICA, INC. OF VIRGINIA
 
  CASH AMERICA MANAGEMENT L.P.,
 
      by its general partner, CASH AMERICA HOLDING, INC.
 
  CASH AMERICA OF MISSOURI, INC.
 
  CASH AMERICA PAWN L.P.,
 
      by its general partner, CASH AMERICA HOLDING, INC.
 
  CASH AMERICA PAWN, INC. OF OHIO
 
  CASHLAND FINANCIAL SERVICES, INC.
 
  DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.
 
  EXPRESS CASH INTERNATIONAL CORPORATION
 
  FLORIDA CASH AMERICA, INC.
 
  GEORGIA CASH AMERICA, INC.
GAMECOCK PAWN & GUN, INC.
 
  HORNET PAWN & GUN, INC.
 
  LONGHORN PAWN AND GUN, INC.
 
  MR. PAYROLL CORPORATION
 
  RATI HOLDING, INC.

 



--------------------------------------------------------------------------------



 



     
 
  TIGER PAWN & GUN, INC.
 
  UPTOWN CITY PAWNERS, INC.
 
  VINCENT’S JEWELERS AND LOAN, INC.

             
 
  By:   /s/ Jerry A Wackerhagen
 
        Name:   Jerry A. Wackerhagen         Title: President    

     
 
  CASH AMERICA NET HOLDINGS, LLC
 
  CASH AMERICA NET CANADA, INC.

             
 
  By:   /s/ Daniel R. Feehan
 
        Name: Daniel R. Feehan         Title: Chief Executive Officer    

     
 
  CASH AMERICA NET OF ALABAMA, LLC
 
  CASH AMERICA NET OF ALASKA, LLC
 
  CASH AMERICA NET OF ARIZONA, LLC
 
  CASH AMERICA NET OF CALIFORNIA, LLC
 
  CASH AMERICA NET OF COLORADO, LLC
 
  CASH AMERICA NET OF DELAWARE, LLC
 
  CASH AMERICA NET OF FLORIDA, LLC
 
  CASH AMERICA NET OF HAWAII, LLC
 
  CASH AMERICA NET OF IDAHO, LLC
 
  CASH AMERICA NET OF ILLINOIS, LLC
 
  CASH AMERICA NET OF INDIANA, LLC
 
  CASH AMERICA NET OF IOWA, LLC
 
  CASH AMERICA NET OF KANSAS, LLC
 
  CASH AMERICA NET OF LOUISIANA, LLC
 
  CASHNET CSO OF MARYLAND, LLC
 
  CASH AMERICA NET OF MICHIGAN, LLC
 
  CASH AMERICA NET OF MINNESOTA, LLC
 
  CASH AMERICA NET OF MISSISSIPPI, LLC
 
  CASH AMERICA NET OF MISSOURI, LLC
 
  CASH AMERICA NET OF MONTANA, LLC
 
  CASH AMERICA NET OF NEBRASKA, LLC
 
  CASH AMERICA NET OF NEVADA, LLC
 
  CASH AMERICA NET OF NEW HAMPSHIRE, LLC

 



--------------------------------------------------------------------------------



 



     
 
  CASH AMERICA NET OF NEW MEXICO, LLC
 
  CASH AMERICA NET OF NORTH DAKOTA, LLC
 
  CASH AMERICA NET OF OHIO, LLC
 
  CASH AMERICA NET OF OKLAHOMA, LLC
 
  CASH AMERICA NET OF OREGON, LLC
 
  CASH AMERICA NET OF PA, LLC
 
  CASH AMERICA NET OF PENNSYLVANIA, LLC
 
  CASH AMERICA NET OF RHODE ISLAND, LLC
 
  CASH AMERICA NET OF SOUTH DAKOTA, LLC
 
  CASH AMERICA NET OF TEXAS, LLC
 
  CASH AMERICA NET OF UTAH, LLC
 
  CASH AMERICA NET OF VIRGINIA, LLC,
 
  CASH AMERICA NET OF WASHINGTON, LLC
 
  CASH AMERICA NET OF WISCONSIN, LLC
 
  CASH AMERICA NET OF WYOMING, LLC
 
  CASHNETUSA CO, LLC
 
  CASHNETUSA OR, LLC
 
  THE CHECK GIANT NM, LLC
 
  CASHEURONET UK, LLC  
 
  by their Manager, CASH AMERICA NET HOLDINGS, LLC

             
 
  By:   /s/ Daniel R. Feehan
 
        Name: Daniel R. Feehan         Title: Chief Executive Officer    

 